                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


JOSHUA STRICKLIN                                                               PLAINTIFF
ADC #138119

v.                             No: 5:18-cv-00236 JM-PSH


RAYMOND MOLDEN, et al.                                                      DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 13th day of March, 2019.




                                                   UNITED STATES DISTRICT JUDGE 
